                                         Case 3:10-cv-00425-WHA Document 160 Filed 07/28/20 Page 1 of 3




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6                                    UNITED STATES DISTRICT COURT

                                   7
                                                                    NORTHERN DISTRICT OF CALIFORNIA
                                   8

                                   9

                                  10    Elroy K. WADE,
                                  11                   Plaintiff,                             No. C 10-00425 WHA

                                  12            v.
Northern District of California
 United States District Court




                                  13    WOODY GILLILAND, in his individual                    ORDER DENYING PLAINTIFF’S
                                        capacity; WILLIAM SMITHERMAN, in his                  MOTION FOR PRELIMINARY
                                  14                                                          INJUNCTION
                                        individual capacity; GEORGIA MARTIN, in
                                  15    her individual capacity; ALICE YOUNG, in
                                        her individual capacity; SARAH NELSON,
                                  16    in her individual capacity; KATHYANN
                                        BATISTE, in her individual capacity; and
                                  17    BERLENE ROBERTS, in her individual
                                  18    capacity,
                                                       Defendants.
                                  19

                                  20

                                  21          Pro se plaintiff Elroy K. Wade, a vexatious litigant, has yet again filed a motion for
                                  22   preliminary injunction challenging the imposition of his 2010 pre-filing order as unconstitutional
                                  23   and invalid after this Court denied an identical challenge in 2019. The history of Wade’s
                                  24   repetitive litigation in this district which culminated in two different rulings from Judge Charles
                                  25   Breyer and the undersigned judge declaring Wade a vexatious litigant is described in detail in a
                                  26   prior order (see Dkt. No. 99).
                                  27          In brief, Wade filed over a dozen lawsuits against the Department of Labor stemming
                                  28   from his employment there between 2000 and 2004. Accordingly, upon dismissal of one of his
                                         Case 3:10-cv-00425-WHA Document 160 Filed 07/28/20 Page 2 of 3




                                   1   DOL-targeted complaints, the undersigned judge issued an order dated June 2010, also declaring

                                   2   Wade a vexatious litigant (Dkt. No. 99). Per that order, Wade is required to submit for pre-filing

                                   3   review any pro se civil complaint involving substantially the same allegations against the United

                                   4   States Department of Labor, any of its employees, or against the United States or any other

                                   5   government official in connection with his disputes with the DOL stemming from his prior

                                   6   employment in the Office of Federal Programs Contract Compliance (Dkt. No. 100). Wade

                                   7   appealed this dismissal to our court of appeals and our court of appeals affirmed (Dkt. No. 125).

                                   8           Then, in 2019, Wade filed a motion for preliminary injunction contending that his 2010

                                   9   pre-filing order was invalid and unconstitutional (Dkt. No. 137). Following oral argument, a

                                  10   March 2019 order denied Wade’s motion. That order reasoned that the pre-filing order had been

                                  11   properly imposed as evident from our court of appeals’ holding that Wade’s pre-filing order fell

                                  12   within the proper exercise of a district court’s inherent power under Section 1651(a) of the All
Northern District of California
 United States District Court




                                  13   Writs Act (Dkt. No. 141). Wade then appealed that order (Dkt. No. 145), which was pending

                                  14   before our court of appeals when Wade filed the current motion (see U.S.C.A. Dkt. No. 19-

                                  15   15868).

                                  16           Federal defendants respond that Wade’s motion should be dismissed because not only did

                                  17   the 2019 order already consider and reject Wade’s exact arguments, but also because this Court

                                  18   lacks jurisdiction while the matter is still pending before our court of appeals (Dkt. No. 157)

                                  19   (quoting Nat. Res. Def. Council v. Sw. Marine, Inc., 242 F.3d 1163, 1166 (9th Cir. 2001) (“Once

                                  20   a notice of appeal is filed, the district court is divested of jurisdiction over the matters being

                                  21   appealed.”)

                                  22           After federal defendants filed their opposition, however, our court of appeals issued a

                                  23   decision affirming this Court’s 2019 order denying Wade’ motion for injunctive relief from the

                                  24   2010 pre-filing order (Dkt. No. 159). Thus, though defendants’ latter point has now become

                                  25   moot as the Court is now vested with jurisdiction post-appeal, this order agrees with defendants’

                                  26   former point and hereby DENIES Wade’s motion for preliminary injunction as frivolous. The

                                  27   August 6 hearing is VACATED.

                                  28
                                                                                           2
                                       Case 3:10-cv-00425-WHA Document 160 Filed 07/28/20 Page 3 of 3




                                   1        IT IS SO ORDERED.

                                   2

                                   3   Dated: July 28, 2020.

                                   4

                                   5
                                                                                WILLIAM ALSUP
                                   6                                            UNITED STATES DISTRICT JUDGE
                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                          3
